DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Kuo failed to provide for the new limitation of the first set of teeth being a plurality of anterior teeth and the second set of teeth being a plurality of posterior teeth, nor for the new limitation of the sagittal direction of movement of the teeth through a space corresponding to a gap of an extracted tooth. These limitations are provided for under 103 by Kuo et al. in combination with the new prior art of Martz et al.. Applicant did not present any other arguments to the dependent claims of the previous office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of the provision of a first force and a first counter force to a set of a plurality of anterior teeth through only one attachment attached to the set must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-16, 18, 21-25, and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 16, 23, and 29 each recite the new limitation of “the first set of teeth in a sagittal direction through the tooth gap” which appears to require the entire first set of teeth to be move actually through the gap  which is not supported by the original disclosure which only at most discloses moving a tooth into an extraction site or towards a space of an extraction site, but not through the site 
Claims 1, 16, 23, and 29 each recite the new limitation of “a first set of teeth comprising a plurality of anterior teeth” which  requires the embodiment of the entire first set of teeth, now being more than one tooth, to be moved by a single attachment “the first set of teeth having a first one or more attachments” included the situation of just “the first set of teeth having a first one attachment” and single activation region such that the first one or more forces and first counter moment are applied to the entire plurality of anterior teeth through only one first attachment which is not supported by the original disclosure which only at most discloses moving a single tooth by a single attachment and appears to require multiple attachments on each tooth for when the first anterior set is more than one tooth. As such the limitations appear to contain new matter. For purposes of examination the limitation will be deemed met by any prior art which discloses more than one attachment and more than one  appliance region that would as a system move a plurality of teeth as claimed.
Applicant is encouraged to ensure any possible amendments which cause claims which would have been supported by the original disclosure to ensure that the new combinations of limitations are not combining previously non-interchangeable embodiments.  
Any claim depending from a claim reciting new matter also contains the new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 16, 23, and 29 each recite a limitation of a first attachment and a first activation region corresponding to the first attachment and that includes in the scope of the limitation that this first attachment and this first activation region must be able to provide both a first force and a first counter force to the first set of teeth configured to move the set of teeth in a sagittal direction. However it is unclear how a single attachment with a single activation region would be able to provide for the force and counter force that would move a set of teeth in a sagittal direction. The disclosure only provides for multiple attachments for achieving such force combinations and directions, as figures 2, 6 and 7 all showing that at least two attachments are needed to achieve such force and counter force, while the scope of the claim requires that a single attachment would somehow be able to achieve two countering forces to be applied by the appliance through one region too one attachment. For purposes of examination any prior art which provides for more than one attachments and activation regions that would be able to provide the claimed forces will be deemed to provide for claimed limitations.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9-16, 18, 21-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2008/0233529 A1) in view of Martz et al. (US 2015/0257856 A1).
Regarding claims 1, 6, and 23, Kuo discloses a method of coupling a dental appliance to a first set of teeth comprising a plurality of anterior teeth (Fig. 4a showing plurality of anterior teeth of 415 are coupled by the appliance 420) and a second set of teeth comprising a plurality of posterior teeth of a patient (Figs. 4a showing plurality of posterior teeth 417 coupled to appliance 420), the first set of teeth having a first one or more attachments attached thereto (Figs. 3a/3b, 4a-4f and fig 7, showing elements 
the dental appliance being a continuous dental appliance having a plurality of tooth receiving cavities shaped to receive the first and the second set of teeth (Figs. 2A- 2B and 4A) and provide an opposing orthodontic forces between the first and the second set of teeth (paragraphs [0069], [0061]-[0062]),
providing a first one or more forces and a first counter moment to the first set of teeth through the activation regions and attachments (Fig. 4A and 7,  paragraphs [0069] and [0100]- [0101]: device is configured to apply moments and opposing counter moments from a posterior anchoring segment of teeth 420 to an anterior segment of teeth 425/413 through the attachments cited above), at least a portion of the first one or more forces being configured to direct the first set of teeth toward the second set of teeth sagittally through a space corresponding to a tooth gap formed by a previous extraction of one or more teeth between the first and second set of teeth (Fig. 4A element 419, paragraph [0066], the space “corresponding” to a gap formed from a previous extraction. The claim limitations not actively requiring the prior art to disclose an extraction but only a space that would correspond to such an 
providing a second one or more forces to the second set of teeth through the second activation regions (Fig. 7, elements 700, 710, 720, 730, 740, paragraph [(0101]-[0102]), at least a portion of the second one or more forces being opposed to the first one or more forces (Fig. 7) being configured to create a second counter force in a direction opposing the first counter moment/force (Fig. 7,  elements 700, 750, 760, 770, and [0100]-[0103]; also [0069]: e.g. adding counter-moment/tipping force when translating a tooth using the active attachment may help keep a moving tooth upright, because a moment/tipping force is possible when using just the aligner alone).
	Kuo discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the first one or more attachments are either one attachment that provides a first force and counter force to the plurality of anterior teeth through just one attachment, or alternatively where there are provided more than one attachment attached to the plurality of the set of anterior teeth, but does disclose that the system and method would be able to be configured to provide for use of multiple “attachment devices” a plural in paragraph [0050] and that in some cases it would be desirable to place anchors on teeth, again plural, in paragraph [0045], such that one appliance would result in allowing all or nearly all of the teeth to be repositioned simultaneously in paragraph [0045], and further that it was known that in some situations “only certain one(s) of teeth will be repositioned while others of the teeth will provide a base or anchor region” in paragraph [0044], thus providing the situations where multiple other teeth provide an anchor while “other one(s) of teeth” would be moved simultaneously; nor where the cause of the space between the first and second set of teeth is formed by extraction.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a more than one attachment placed on a plurality of a set of anterior teeth and corresponding plurality of active regions by a dental appliance to simultaneously move the set of plurality of anterior teeth in a sagittal direction through a space corresponding to a premolar tooth gap as taught by Martz into the method as taught by Kuo for the purpose of being able to complete an orthodontic treatment prescribed by an orthodontist when an orthodontist desired to simultaneously close a gap as taught by Martz (paragraph [0077] lines 1-9) and which would provide for a reduction in the number of treatment sets and thus a reduction the time and cost of an orthodontic treatment. 
Regarding claim 29,  Kuo discloses the method as set forth in Claims 1 and 23 above; and wherein the method further comprising uncoupling the first dental appliance from the first set of teeth and the second set of teeth (paragraph [0032] last 8 lines; paragraphs [0117]-[0119] all); coupling a second dental appliance (paragraph [0033] discloses coupling a second dental appliance in a series) to 
 Kuo is configured to apply moments and opposing counter moments (paragraphs [O069] and [0100]-[0101] all) from a posterior anchoring segment of teeth (420) to an anterior segment of teeth (425, 413) for the purpose of applying moment/tipping forces from the active attachments used to counteract side-effect movements that can be inherent to certain types of tooth movements planned when using only the aligner alone as an orthodontic force generating device. For example, adding counter- moment/tipping force when translating a tooth using the active attachment may help keep a 
Thus regarding claim 29, Kuo discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the first one or more attachments are either one attachment that provides a first force and counter force to the plurality of anterior teeth through just one attachment, or alternatively where there are provided more than one attachment attached to the plurality of the set of anterior teeth, but does disclose that the system and method would be able to be configured to provide for use of multiple “attachment devices” a plural in paragraph [0050] and that in some cases it would be desirable to place anchors on teeth, again plural, in paragraph [0045], such that one appliance would result in allowing all or nearly all of the teeth to be repositioned simultaneously in paragraph [0045], and further that it was known that in some situations that is was known that “only certain one(s) of teeth will be repositioned while others of the teeth will provide a base or anchor region” in paragraph [0044], thus providing the situations where multiple other teeth provide an anchor while “other one(s) of teeth” would be moved simultaneously; nor where the cause of the space between the first and second set of teeth is formed by extraction.
 Martz discloses that it was known in the art to provide an apparatus and method of attaching more than one attachment to a plurality of anterior and posterior teeth (Fig. 1 elements 12a attached to a set of multiple anterior teeth and a separated set of a plurality of posterior teeth) and coupling a dental appliance to the first set of a plurality of anterior teeth and a plurality of posterior teeth (Fig. 1 showing a plurality of posterior teeth) with a space corresponding to a gap from an extracted premolar tooth between them (paragraphs [0016]-[[0017] all) and that the multiple attachments are attached to each of the plurality of anterior teeth for application of forces to move the first set of plural anterior teeth through the space of the tooth gap sagittally to close the gap (paragraph [0018] 1-4)  and the application of force on the plurality of attachments occurs by a matching plurality of active regions to 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a more than one attachment placed on a plurality of a set of anterior teeth and corresponding plurality of active regions by a dental appliance to simultaneously move the set of plurality of anterior teeth in a sagittal direction through a space corresponding to a premolar tooth gap as taught by Martz into the method as taught by Kuo for the purpose of being able to complete an orthodontic treatment prescribed by an orthodontist when an orthodontist desired to simultaneously close a gap as taught by Martz (paragraph [0077] lines 1-9) and which would provide for a reduction in the number of treatment sets and thus a reduction the time and cost of an orthodontic treatment. 
Regarding claims 16 and 18, Kuo discloses a method comprising the limitations shared with claim 29 above and further: coupling a first dental appliance to a first set of anterior teeth and a second set of posterior teeth of a dentition of a patient, the first set of teeth having a first one or more attachments attached thereto, and the first dental appliance having a first one or more activation regions and a second one or more activation regions, the first one or more activation regions being at a first one or more locations corresponding to the first one or more attachments; the first dental appliance being a continuous dental appliance (see Claim 1 above); providing a first one or more forces and counter force (see Claim 1 above) to the first set of teeth through the first one or more activation regions and the first one or more attachments, at least a portion of the first one or more forces being configured to direct the first set of teeth toward the second set of teeth from a first position to a second position (paragraph [0069] lines 1-11) providing a second one or more forces to the second set of teeth through the second one or more activation regions, at least a portion of the second one or more forces being opposed to the first one or more forces and being configured to create a second counter 
providing a third one or more forces and a third counter force to the first set of teeth through the third one or more activation regions and the first one or more attachments, at least a portion of the third one or more forces being configured to direct the first set of teeth toward the second set of teeth (The second appliance in the series applies the third counter force in the same manner as cited for the “first counter force” above) from the second position to a third position; and providing a fourth one or more forces to the second set of teeth through the fourth one or more activation regions, at least a portion of the fourth one or more forces being opposed to the third one or more forces and being configured to create a fourth counter force in a direction opposing the third counter force (see Claim 29 above).
Thus regarding claim 16, Kuo discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the first one or more attachments are either one attachment that provides a first force and counter force to the plurality of anterior teeth through just one attachment, or alternatively where there are provided more than one attachment attached to the plurality of the set of anterior teeth, but does disclose that the system and method would be able to be configured to provide for use of multiple “attachment devices” a plural in paragraph [0050] and that in some cases it would be desirable to place anchors on teeth, again plural, in paragraph [0045], such that one appliance would result in allowing all or nearly all of the teeth to be repositioned simultaneously in paragraph [0045], and further that it was known that in some situations that is was known that “only 
 Martz discloses that it was known in the art to provide an apparatus and method of attaching more than one attachment to a plurality of anterior and posterior teeth (Fig. 1 elements 12a attached to a set of multiple anterior teeth and a separated set of a plurality of posterior teeth) and coupling a dental appliance to the first set of a plurality of anterior teeth and a plurality of posterior teeth (Fig. 1 showing a plurality of posterior teeth) with a space corresponding to a gap from an extracted premolar tooth between them (paragraphs [0016]-[[0017] all) and that the multiple attachments are attached to each of the plurality of anterior teeth for application of forces to move the first set of plural anterior teeth through the space of the tooth gap sagittally to close the gap (paragraph [0018] 1-4)  and the application of force on the plurality of attachments occurs by a matching plurality of active regions to simultaneously move the set of plurality of anterior teeth (paragraph [0077] lines 1-10) while the posterior teeth provided anchoring.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a more than one attachment placed on a plurality of a set of anterior teeth and corresponding plurality of active regions by a dental appliance to simultaneously move the set of plurality of anterior teeth in a sagittal direction through a space corresponding to a premolar tooth gap as taught by Martz into the method as taught by Kuo for the purpose of being able to complete an orthodontic treatment prescribed by an orthodontist when an orthodontist desired to simultaneously close a gap as taught by Martz (paragraph [0077] lines 1-9) and which would provide for a reduction in the number of treatment sets and thus a reduction the time and cost of an orthodontic treatment. 

Regarding claims 3 and 24, Kuo further discloses wherein the first one or more forces are configured to reduce a first resistance to movement due to a first one or more roots of the first set of teeth, and to urge the first set of teeth toward the second set of teeth ([O069] and as cited above).
Further regarding claim 4, Kuo discloses wherein the at least a portion of the first one or more forces are directed toward the second set of teeth ([0062]-[0064]; [0054], claim 13).
 Regarding claim 27, Kuo discloses wherein the first set of teeth and the second set of teeth are separated by a space corresponding to a tooth gap formed by extrusion or absence of a premolar (Fig. 4A-4B, element 419, the term “corresponding to” does not require the actual step of extracting the tooth but only that a space which would correspond to a gap from some premolar. As the actual removal of any tooth is not actively recited in these claims and thus there is no particular size or location to a particular tooth. As such the commonly occur various sizes, morphologies, and locations of teeth to be extracted are so natural broad and varied that any size gap would so correspond).
Regarding claim 13, Kuo further discloses wherein: the second one or more forces are configured to anchor (Abstract, [0011]) the second set of teeth at a particular position in order to resist the first one or more forces; and a third and a fourth of the first one or more attachments are located at a third and fourth attachment position respectively (Figs 3A-3B, 4A-4F, and 7-8D, [0103]-[0108]: unlimited number of bases/attachment positions for attachments located at any desired distance from, the gingiva), the third attachment position located at a third distance from a gingiva (different attachment positions for attachments located on the tooth surface, which would be at a distance from the gingiva) and the fourth attachment position located at a fourth distance from the 
Regarding claim 14, Kuo further discloses the third attachment position is located on a buccal side of the second set of teeth and the fourth attachment position is located on a lingual side of the second set of teeth (paragraph [0072)).
Regarding claims 9 and 25, Kuo further discloses wherein the first one or more activation regions and the first one or more attachments are configured to facilitate translation of the first set of teeth toward the second set of teeth while reducing an unwanted torque on the first set of teeth (Fig. 3, translations between the spaces of sets of teeth #s 316-1, 316- 2, 316-3, and 316-4; [0049]-[0052]; [0063]-[0065] discloses configuration of activation and attachment regions).
Regarding claims 10, 11, 21, and 22, Kuo further discloses the method as set forth above; and where the first attachment position and the second attachment position are configured to interact with the first one or more activation regions to reduce a torque caused by a translational force of the dental appliance on a crown of at least one of the first set of teeth (paragraph [0069)).
Regarding claim 12, Kuo further discloses wherein the second one or more forces are configured to anchor the second set of teeth at a particular position in order to resist the first one or more forces (Abstract, paragraph [0011]).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        01/01/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772